Citation Nr: 0003233	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  97-32 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependents' educational assistance 
benefits under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
April 1964.  He died in April 1994.  The appellant is the 
veteran's daughter.

The Department of Veterans Affairs (VA) Regional Office (RO) 
denied the benefits sought in August 1996, and the appellant, 
the deceased veteran's daughter, appealed.  The Board of 
Veterans' Appeals (Board) remanded the case to the RO in July 
1998 for additional development which has been conducted.  

In July 1998, the Board remanded this case so that, inter 
alia, the medical record could be reviewed by a physician who 
was to render an opinion as to whether the veteran's death 
was related to his service-connected cardiovascular 
disability.  This was accomplished, and the report of the 
physician will be described in detail below.

In a December 1999 brief, the appellant's representative 
asserted that the RO violated the appellant's right to due 
process by obtaining a medical opinion from a VA physician 
and using the opinion to substantiate a denial of the claim 
without the appellant's knowledge.  However, the RO informed 
the appellant in February 1999 that it was going to obtain a 
medical opinion.  Moreover, the RO issued a Supplemental 
Statement of the Case (SSOC) in October 1999 which referred 
to the medical opinion.  The appellant and her representative 
were provided with copies of the SSOC and were afforded an 
opportunity to respond.  Under these circumstances, the Board 
concludes that due process considerations were adhered to and 
will proceed to a decision in this case.



FINDINGS OF FACT

1.  The veteran died in April 1994 at the age of 72.  The 
death certificate indicates that the cause of his death was 
cardiopulmonary arrest caused by sepsis.

2.  At the time of the veteran's death, service connection 
was in effect for atherosclerotic heart disease and 
hypertension with myocardial infarction and angina pectoris, 
evaluated as 60 percent disabling; degenerative disc disease 
of the lumbar spine, 10 percent; and amputation of the distal 
phalanx of the left ring finger, noncompensable; the combined 
service-connected rating was 60 percent.  

3.  The claim for service connection for the cause of the 
veteran's death is not supported by competent medical 
evidence demonstrating a nexus between the veteran's military 
service or his service-connected disabilities and his death.

4.  The veteran did not die in service, did not have a 
permanent total service-connected disability at the time of 
his death, and did not die as the result of a 
service-connected disability.


CONCLUSIONS OF LAW

1.  The claim for service connection for the cause of the 
veteran's death is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim of entitlement to basic eligibility for 
dependents' educational assistance benefits under Chapter 35, 
Title 38, United States Code, lacks legal merit and 
entitlement under the law.  38 U.S.C.A. §§ 3500 and 3501 
(West 1991); 38 C.F.R. § 3.807 (1999); Sabonis v. Brown, 6 
Vet. App. 426 (1994).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking service connection for the cause of 
the veteran's death and dependents' educational assistance 
benefits under Chapter 35, Title 38, United States Code.

In the interest of clarity, the Board will initially discuss 
the cause of death claim, and then it will discuss the 
Chapter 35 dependents' educational assistance benefits claim.  

Entitlement to service connection for the cause of the 
veteran's death

The appellant asserts that the veteran's service-connected 
atherosclerotic heart disease disability caused or 
contributed substantially and materially to his death.  She 
notes that one of the diagnoses on terminal hospitalization 
was myocardial infarction.

Factual background

A November 1961 service medical record reveals that the 
veteran had a myocardial infarction in December 1957 and that 
since his initial recovery from it he had had no signs of 
congestive heart failure.  

In a July 1964 rating decision, service connection was 
granted for heart disease and a 60 percent disability rating 
was assigned.  

On VA examination in March 1978, the veteran had untreated 
hypertension, atherosclerotic coronary artery disease with a 
history of a myocardial infarction and angina pectoris, and 
mild compromise with no cardiomegaly.

The veteran was seen at a service department facility as a 
retiree in October 1984.  The assessment was that his 
hypertension was controlled, and that he was status post 
atherosclerotic heart disease with a myocardial infarction in 
1957.

An April [redacted], 1984 hospital admission report listed sepsis 
as the primary diagnosis.  Acute renal failure, diabetes 
mellitus and myocardial infarction were listed as secondary 
diagnoses.  A progress note the same day contained notations 
of a change in the veteran's mental status, abnormal liver 
function tests, decreased body temperature, and gradually 
increasing BUN and creatinine.  On the day of admission, the 
veteran was anuric.  He had a history of diabetes mellitus, 
myocardial infarction, dementia, and leg trauma, and he was 
confused, agitated, and hyposthenic.  Clinically, he appeared 
ill and was short of breath with upper airway rales.  His 
abdomen exhibited no bowel sounds and was diffusely tender.  
His potassium level was 6.8.  The assessments were acute 
renal failure, and sepsis, possibly intraabdominal.  
Intensive care unit treatment, including a vascular catheter 
in the right femoral vein, hemodialysis, normal saline, and 
antibiotics, was prescribed.  The prognosis was dismal.  

Family members requested dialysis but no resuscitation 
efforts.  The hemodialysis was associated with extreme 
difficulties.  The veteran exhibited severe hypoglycemia.  
Despite all efforts, the veteran expired on the day of 
admission.  

The veteran's death certificate indicates that he died from 
cardiopulmonary arrest due to sepsis.  No other significant 
conditions contributing to death but unrelated to the above 
cause were reported.  No autopsy was performed.

At the time of the veteran's death, service connection was in 
effect for atherosclerotic heart disease and hypertension 
with myocardial infarction and angina pectoris, evaluated as 
60 percent disabling; degenerative disc disease of the lumbar 
spine, 10 percent; and amputation of the distal phalanx of 
the left ring finger, noncompensable.  The combined 
service-connected rating was 60 percent.  

As noted in the Introduction, the Board remanded this case in 
July 1998 for, among other reasons, the file to be reviewed 
by a physician in order to determine whether any relationship 
existed between the veteran's death and his service-connected 
disability.  A VA physician reviewed the veteran's claims 
folder in September 1999 in order to render an opinion with 
reasons, in accordance with the Board's September 1998 
remand, as to whether or not there was a relationship between 
the veteran's service-connected disabilities and the cause of 
his death.  

The reviewing VA physician reviewed the veteran's service 
medical records.  The physician then opined that although the 
veteran was treated during his life for arteriosclerotic 
heart disease due to a myocardial infarction, his terminal 
episode was not related to his coronary heart disease, but 
was instead related to sepsis and renal shutdown, and that 
the veteran was also diagnosed as having chronic obstructive 
pulmonary disease and diabetes mellitus, as described in the 
private hospital admission notes.  "Again the death 
certificate did not mentioned his heart disease as a 
contributory cause of death and the evidence received was 
insufficient to related his final demise to his heart 
condition." (sic)

Relevant law and regulations

Service connection - cause of death

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to cause death.  A 
service-connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1310 (West 1991 and Supp. 1998); 
38 C.F.R. § 3.312 (1999).

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.303 (1999).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  

A service-connected disability will be considered a 
contributory cause of death when it is shown that it 
contributed substantially or materially to death, that it 
combined to cause death, or that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c).  The debilitating effects of a service-connected 
disability must have made the veteran materially less capable 
of resisting the fatal disease or must have had a material 
influence in accelerating death in order for service 
connection to be warranted on a contributory cause theory.  
See Lathan v. Brown, 7 Vet. App. 359 (1995).

Service connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  There are primary 
causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of co-existing conditions, but even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Well grounded claims

The threshold question to be answered in this or any other 
case is whether the appellant has presented evidence of a 
well-grounded claim; that is, a claim which is plausible and 
meritorious on its own or capable of substantiation.  If she 
has not, her appeal must fail.  38 U.S.C.A. § 5107(a); see 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  If the Board 
finds that the claim for service connection for the cause of 
the veteran's death is not well-grounded, there is no further 
duty to assist her in the development of her claim.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).

In order for a claim for service connection for the cause of 
the veteran's death to be well-grounded, there must be (1) 
evidence of the veteran's death; (2) evidence of incurrence 
or aggravation of a disease or injury in service; and (3) and 
evidence of a nexus between the in-service injury or disease 
and the veteran's death.  See Ramey v. Brown, 9 Vet. App. 40, 
46 (1996), aff'd 120 F.3d 1239 (Fed. Cir. 1997); see also 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well-grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well-grounded.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993).

Analysis

At the outset, the Board observes that in addition to 
atherosclerotic heart disease and hypertension with 
myocardial infarction and angina pectoris, service connection 
was also in effect for degenerative disc disease of the 
lumbar spine and amputation of the distal phalanx of the left 
ring finger.  There is no indication that the two orthopedic 
disabilities impacted in any way on the veteran's death, and 
the appellant does not appear to so contend.  Accordingly, 
they will not be further addressed in this decision.

In essence, the appellant has contended that there is a 
connection between the veteran's death and his service-
connected heart disease and that service connection for the 
cause of death is therefore in order.

The first prong of the Ramey/Caluza analysis is satisfied by 
medical evidence of the veteran's death.  Service connection 
has been granted for heart disease, so that prong has also 
been satisfied.  As will be discussed in detail below, with 
respect to the third prong of the Ramey/Caluza analysis, 
medical nexus evidence, there is no competent medical 
evidence of record showing that the veteran's service-
connected disabilities in any way caused or contributed 
substantially or materially to his death.  

The appellant has in essence contended that the veteran died 
from a condition related to the cardiovascular system, and 
she notes that the veteran was service-connected for heart 
disease.  Therefore, the argument goes, his death was related 
to his service-connected disability.

However, there is no competent medical evidence of record 
which indicates that his service-connected atherosclerotic 
heart disease with hypertension and angina pectoris caused or 
contributed substantially or materially to the veteran's 
death.  The contemporaneous medical evidence of record shows 
sepsis and renal failure shortly prior to the veteran's 
death; no competent medical evidence of record relates such 
to a service-connected disability.

The record does not show that the appellant possesses the 
requisite experience, training or education to qualify as a 
medical expert in order for her statements to be considered 
competent evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay persons are not considered competent to 
offer medical opinions regarding causation or diagnosis.  
Grottveit v. Brown, 5 Vet. App 91, 93 (1993).  Thus, the 
appellant's assertion that the veteran's service-connected 
atherosclerotic heart disease with hypertension might have 
caused or contributed substantially and materially to the 
veteran's death is not sufficient to well ground the claim.  

The appellant feels that the fact that a myocardial 
infarction which was listed in the veteran's terminal 
hospital records supports the claim for service connection 
for the cause of the veteran's death.  However, from the 
medical evidence of record it appears that the myocardial 
infarction was merely listed as history.  The treatment 
records do not indicate a myocardial infarction at the time 
of admission, and the death certificate does not list it as 
causing or contributing to the veteran's death.  The 
appellant has not submitted any medical evidence which would 
tend to support her position.  Accordingly, the Board 
discounts this contention. 

With respect to the provisions of 38 C.F.R. § 3.312(c), while 
the veteran's service-connected arteriosclerotic heart 
disease clearly affected a vital organ, his heart, there is 
no competent medical evidence of record which indicates that 
resulting debilitating effects and general impairment of 
health from it were such as to render the veteran materially 
less capable of resisting the effects of other disease or 
injury causing death, or that it had a material influence in 
accelerating his death.  On the contrary, the death 
certificate indicates that there were no other significant 
conditions contributing to the veteran's death.  Furthermore, 
the service-connected atherosclerotic heart disease was not 
rated as 100 percent disabling, so debilitation may not be 
assumed.  See 38 C.F.R. § 3.312(c)(3) and (4).

The Board notes in passing that the opinion from the VA 
physician in September 1999 indicates that the veteran's 
death was not related to his service-connected 
atherosclerotic heart disease with hypertension and angina 
pectoris.  The Board's decision is not, however, based on 
that opinion but rather on the lack of competent medical 
nexus evidence presented by the appellant.


In summary, no competent medical evidence of record indicates 
that service-connected disabilities had anything to do with 
the veteran's death.  The third Ramey/Caluza prong has not 
been met.  For the reasons and bases expressed above, 
therefore, the appellant's claim of entitlement to VA 
benefits for the cause of the veteran's death is not well 
grounded.  The benefit sought on appeal is accordingly 
denied.

Additional matters

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case well groundedness, 
it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether she has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board concludes that the appellant has been 
given ample opportunity to present her case, and that any 
error by the RO in the adjudication of the instant claim on 
its merits rather than on the issue of whether the claim is 
well-grounded could not be prejudicial.  It accorded her 
claim more consideration than it was entitled.  Edenfield v. 
Brown, 8 Vet. App. 384 (1995).

Because the appellant's claim for service connection for the 
cause of the veteran's death is not well-grounded, VA is 
under no duty to further assist her in developing facts 
pertinent to it.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159(a) 
(1998); Epps v. Gober, 126 F.3d 1454 (Fed. Cir. 1997); see 
also Gilbert and Grottveit. 

VA's obligation to assist depends upon the particular facts 
of the case and the extent to which VA has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  See Robinette v. Brown, 8 Vet. App. 69, 78 
(1995).  The Court has recently held that the obligation 
exists only in the limited circumstances where the appellant 
has referenced other known and existing evidence.  Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  VA is not on notice of 
any other known and existing evidence which would make the 
cause of death claim plausible.  The Board's decision serves 
to inform the appellant of the kind of evidence which would 
be necessary to make her claim well-grounded, specifically, 
medical evidence which establishes a connection between the 
veteran's service and/or his service-connected disabilities 
and his death.

The Board notes that the representative in December 1999 
requested a remand to attempt to obtain the results of 
cultures taken on terminal hospitalization, because the 
results might be helpful to a physician to determine whether 
or not the veteran's service-connected atherosclerotic heart 
disease disability caused his death.  However, VA has no duty 
to conduct "a 'fishing expedition' to determine if there 
might be some unspecified information which could possibly 
support a claim."  Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992).  Neither the physician who certified the cause of the 
veteran's death nor the reviewing VA physician in September 
1999 felt that it was necessary to consider the test results 
to determine the cause of the veteran's death.  The veteran's 
representative has not been shown to possess the requisite 
medical background to comment on the necessity of obtaining 
such medical evidence.  See Espiritu, supra.

The representative takes issue with the RO's use of a medical 
rating specialist to provide the September 1999 VA medical 
opinion.  In its July 1998 remand, the Board left this matter 
to the RO's discretion.  The Board does not believe that the 
RO's action was contrary to the Court's decision in Stegall 
v. West, 11 Vet. App. 268 (1998).


Basic Eligibility for Dependents' Educational Assistance 
under 38 U.S.C.A., Chapter 35.

Pertinent law and regulations

For the purposes of dependents' educational assistance under 
38 U.S.C.A. Chapter 35, a child or surviving spouse of a 
veteran will have basic eligibility for benefits where the 
veteran was discharged under other than dishonorable 
conditions, and had a permanent total service connected 
disability in existence at the date of the veteran's death; 
or where the veteran died as a result of a service connected 
disability.  38 C.F.R. § 3.807(a) (1999).

Analysis

Review of the record discloses that the veteran was honorably 
discharged from service in April 1964.  A permanent total 
service-connected disability was not in effect at the date of 
the veteran's death.  Moreover, service connection for the 
cause of the veteran's death has been denied.  Hence, basic 
eligibility for Chapter 35 dependents' educational assistance 
benefits is not met.

Where the law and not the evidence is dispositive of the 
issue before the Board, the claim is denied because of the 
absence of legal merit or the lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Accordingly, 
as none of the conditions cited above for educational 
assistance benefits under Chapter 35 are applicable to the 
facts in this case, the Board must deny the appellant's claim 
for these benefits.  



ORDER

The appellant not having submitted a well-grounded claim of 
entitlement to service connection for the cause of the 
veteran's death, the claim is denied.

Basic eligibility for dependents' educational assistance 
benefits under 38 U.S.C.A. Chapter 35 not being established, 
the appellant's claim for these benefits is denied.




		
	            Barry F. Bohan
			Member, Board of Veterans' Appeals

 
  The Board observes in passing that both the physician who certified the death certificate (who was the 
physician who treated the veteran during his terminal hospitalization) and the reviewing VA physician in 
September 1999 knew about the veteran's prior myocardial infarction, and neither opined that it was 
significant in causing or contributing to the veteran's death.  Moreover, the reviewing VA physician in 
September 1999 indicated that the veteran merely had a prior history of a myocardial infarction at the time of 
his terminal hospitalization.  Neither physician indicated that the veteran had a recent myocardial infarction, 
and that it caused or contributed to the veteran's death.  

